Citation Nr: 0509852	
Decision Date: 04/04/05    Archive Date: 04/15/05

DOCKET NO.  03-09 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date prior to August 15, 2002, 
for the award of a 100 percent schedular disability 
evaluation for the veteran's post-traumatic stress disorder 
and major depressive disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from January 1941 to September 
1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
New Orleans, Louisiana, Regional Office (RO) which 
recharacterized the veteran's service-connected psychiatric 
disability as post-traumatic stress disorder (PTSD), rated as 
50 percent disabling, effective August 29, 2002.  In March 
2003, the RO, in pertinent part, recharacterized the 
veteran's psychiatric disability as PTSD and a major 
depressive disorder, rated as 100 percent disabling effective 
August 15, 2002. 

In December 2003, the veteran submitted a Motion to Advance 
on the Docket.  The Board granted the veteran's motion.  
38 C.F.R. § 20.900(c) (2004).

In January 2004, the Board remanded the veteran's appeal for 
additional due process and evidentiary development, the 
matter remains in a denied stance.  Thus, it has been 
returned to the Board for appellate review.


FINDINGS OF FACT

1.  On August 15, 2002, VA received the veteran's informal 
claim, seeking an increased rating for his service-connected 
PTSD and major depressive disorder.

2.  It is not factually ascertainable that the veteran's PTSD 
increased in severity prior to August 15, 2002.


CONCLUSION OF LAW

The criteria for an effective date prior to August 15, 2002, 
for the grant of a 100 percent rating for PTSD and a major 
depressive disorder have not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. §§ 3.400(o)(2), 4.130, Diagnostic Code 
9411-9440 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his daughters assert that an effective date 
earlier than August 15, 2002, is warranted because the 
medical evidence shows that the veteran has had PTSD since 
1955.  They also claim that the veteran was incapacitated by 
the effects of his illness in 1955 and was unable to file an 
appeal to the decision made by the RO at that time.  Finally, 
it is alleged that communications made by the veteran's 
spouse to VA in 1960 should be viewed as an informal claim 
for an increase of benefits.  

After reviewing the evidence of record, the Board finds that 
the criteria for an effective date prior to August 15, 2002, 
have not been met.  The objective evidence shows that VA 
received the veteran's claim on August 15, 2002, and that the 
increase in severity of the veteran's PTSD was not factually 
ascertainable until VA examination in September 2002.  

For PTSD, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411-9440 (2004).

For effective dates, the law provides that unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application thereof.  
38 U.S.C.A. § 5110(a).

The regulations provide that the effective date for an 
increased compensation is, except as provided in paragraph 
3.400(o)(2) of this section and § 3.401(b), the date of 
receipt of claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(o).  The effective date of an award 
of increased compensation is the earliest date as of which it 
is factually ascertainable that an increase in disability had 
occurred, if a claim is received within one year from such 
date; otherwise, the date of receipt of the claim.  38 C.F.R. 
§ 3.400(o)(2).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within 1 year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155(a).

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or VA issue, if the report relates 
to a disability which may establish entitlement.  38 C.F.R. 
§ 3.157(a).

The date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim.  The date of 
admission to a non-VA hospital where a veteran was maintained 
at VA expense will be accepted as the date of receipt of a 
claim, if VA maintenance was previously authorized; but if VA 
maintenance was authorized subsequent to admission, the date 
VA received notice of admission will be accepted.  The 
provisions of this paragraph apply only when such reports 
relate to examination or treatment of a disability for which 
service-connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.  38 C.F.R. § 3.157(b)(1) (2004).

In this case, the facts are not in dispute.  The record 
reflects that the veteran separated from service in September 
1945, and in October 1945, he filed a claim for an unrelated 
disorder.  Thereafter, an April 1946 Report of a Social 
Service Investigation reflects that he was upset and nervous 
about his engagement.  

He underwent a VA examination in May 1947.  The May 1947 VA 
examination report reveals that the veteran became nervous at 
times.  Physical and neurological examinations were 
essentially negative, except occasional depression and being 
morose and introspective during the interview.  The diagnosis 
was psyhoneurosis, anxiety state.  

By rating action dated in May 1947, the RO granted service 
connection for psychoneurosis, anxiety state, rated as 
noncompensably disabling.  Notice was issued to the veteran 
in June 1947.  No appeal was filed.

An August 1950 Clinical Record and a September 1950 Abstract 
from Clinical Record reveal that the veteran was hospitalized 
after being in a "panic-like state."  The veteran 
reportedly stated that he had been nervous since service, and 
that he occasionally blacked out when he thought of service.  
The examiner noted that the veteran's history revealed many 
episodes of "psychic-trauma nature."  Physical examination 
was essentially normal, except for marked apprehension and 
anxiety.  The diagnosis was anxiety state.

After reviewing the aforementioned evidence, in October 1950, 
the RO increased the noncompensable rating to 30 percent.  
The RO issued notice to the veteran that same month.  The 
veteran did not appeal.  

The veteran underwent another VA examination in August 1955.  
Physical examination revealed chronic, moderate anxiety 
reaction, manifested by shakiness, irritability, 
restlessness, insomnia, combat dreams, fatigability, 
excessive worry, depression, paranoid attitude, tension, 
anxiety, demographia and tremor.

In September 1955, the RO confirmed and continued the 30 
percent evaluation, and sent notice to the veteran.  No 
appeal was filed.

Thereafter, a hospital summary reflects that the veteran was 
admitted from December 1955 to February 1956 for unrelated 
disorders.  An August 1956 Supplementary Social Service 
report and a February 1957 VA examination report show that 
the veteran's psychiatric disability remained essentially the 
same.  In 1957, chronic, moderate anxiety reaction was noted.

The Board notes the argument made on behalf of the veteran to 
the effect that he was mentally ill in 1955 and was unable to 
appeal the decision taken by the RO at that time.  
Essentially, they argue that in fairness, the time to appeal 
should be tolled because the effects of the veteran's 
service-connected disability prevented him from filing an 
appeal.  Under 38 C.F.R. § 3.109, time limits for filing may 
be extended in some cases on a showing of "good cause." The 
Court decided in Corry v. Derwinski, 3 Vet. App. 231 (1992), 
however, that there is no legal entitlement to an extension 
of time; rather, 38 C.F.R. § 3.109(b) commits the decision to 
the sole discretion of the Secretary.  Specifically, section 
3.109(b) requires that where an extension is requested after 
expiration of a time limit, the required action must be taken 
concurrent with or prior to the filing of a request for 
extension of the time limit, and good cause must be shown as 
to why the required action could not have been taken during 
the original time period and could not have been taken sooner 
than it was.

In this case, the veteran never requested an extension of 
time for filing a notice of disagreement in connection with 
his pursuit of disability benefits for his mental disorder 
now characterized as PTSD between 1955 and 2002. In the 
absence of such request, there is no authority tolling the 
time period for filing and required document with VA. Thus, 
the argument expressed by the veteran's daughters, that he 
was not in the right frame of mind due to his mental disorder 
to take action to appeal does not provide a basis to grant an 
earlier effective date in this case.

In March 1957, the RO confirmed and continued the 30 percent 
evaluation.  The veteran did not appeal.

In June 1957 the veteran's insurance agency requested 
information about the veteran's disability.  In July 1957, 
the chief medical officer replied that the veteran had 
considerable combat experience, and that service connection 
had been established for an anxiety state disorder rated as 
30 percent disabling.  The physician also reported that 
neurological examination revealed moderate dermographia and a 
tremor of the tongue with closed eyelids and extended 
fingers.  The veteran was quiet and tense during the 
interview as well.  A March 1958 Interim Summary report also 
reflects that the veteran's disability was no more than 
moderately disabling.  

Based on the aforementioned evidence, in April 1948 the RO 
again confirmed and continued the 30 percent rating.  Notice 
was issued to the veteran the following month.  He did not 
appeal.

A VA hospital report reflects that the veteran was 
hospitalized from March to May 1958 for depression and 
loneliness due to marital problems.  The report also reflects 
that the veteran was employed as the chief engineer at an 
apartment building.  The diagnosis remained chronic, moderate 
anxiety reaction, manifested by depression, anxiety, tension 
and irritability.

In June 1958, the RO confirmed and continued the assigned 
evaluation, and sent notice to the veteran.  No appeal was 
filed.

A May 1960 Supplementary Social Report reflects that the 
veteran's spouse visited the social work services department.  
The report notes that her "objective was to get VA to impose 
treatment on veteran without his knowing she was the source 
of the referral."  The veteran's spouse reported that he was 
physically abusive towards her and their children.  She 
reported that the veteran was hostile, nervous, lonely, and 
anxious.  She also noted that the veteran drank heavily, but 
continued to work as an engineer at an apartment complex.  
Although the report notes details about the veteran's past 
treatments, it does not show increased impairment, or that 
the veteran was hospitalized or treated at that time. 

Thereafter, the record is void of any information or 
correspondence that could be considered an informal claim for 
increased compensation until August 2002.  

On August 15, 2002, VA received correspondence from the 
veteran's daughter, maintaining that his disability had 
increased in severity due to sleeplessness and recurring 
nightmares.  She requested a reevaluation and noted that she 
had been advised that the veteran had PTSD.

In a letter received that same month, the veteran stated that 
he had not received treatment for PTSD, and that he had been 
recently informed of the disorder.  He then recalled in-
service events and stated that he had nightmares as a result 
of them.

On VA examination in September 2002, the veteran's subjective 
complaints included depression and depressive symptoms, 
intrusive memories of war trauma, nightmares, emotional 
numbing, feelings of estrangement, hyperarousal, isolation, 
poor concentration, and exaggerated startle response.  The 
examiner added that review of the claims file indicated that 
the veteran had PTSD in 1955.  Objective evaluation 
substantiated the veteran's assertions.  The diagnoses were 
PTSD and moderate, recurrent major depressive disorder.  The 
Global Assessment Functioning Score was 50.

In December 2002, the RO recharacterized the veteran's 
psychiatric disability as PTSD, and assigned a 50 percent 
rating effective August 29, 2002.  The veteran disagreed with 
the assigned evaluation and effective date.  In March 2003, 
the RO characterized the psychiatric disability as PTSD and 
major depressive disorder and assigned a 100 schedular 
evaluation effective August 15, 2002.  The veteran continued 
to prosecute the effective date appeal.

By letters dated from March 2003 to May 2004, the veteran's 
daughters maintained that he had exhibited signs of PTSD 
since 1955.  They generally recalled that the veteran was 
difficult to live with, he would disappear for days, and was 
physically abusive to their mother.  They added that the 
evidence of record, especially the May 1960 report, showed 
that the veteran had PTSD.

As previously noted, the criteria for an effective date prior 
to August 15, 2002, have not been met.  The objective 
evidence shows that VA received the veteran's claim on August 
15, 2002, and that the increase in severity of the veteran's 
PTSD was not factually ascertainable until VA examination in 
September 2002.  See 38 C.F.R. § 4.130, Diagnostic Code 9411-
9440.  The Board is cognizant of the veteran's and his 
daughter's appellate assertions, and empathizes with their 
plight.  Nonetheless, the Board is bound in its decisions by 
the regulations of VA, instructions of the Secretary and the 
precedent opinions of the chief legal officer of VA.  
38 U.S.C.A. § 7104(c) (West 2002).  The record establishes 
that the date of receipt of the August 15, 2002, claim is the 
earliest effective date allowable by law.  

The contents of the May 1960 Supplementary Social Report and 
the absence of a response by VA are acknowledged.  It is also 
acknowledged that any communication or action, indicating an 
intent to apply for one or more benefits under the laws 
administered by VA, from a claimant or some person acting as 
next friend of a claimant who is not sui juris may be 
considered an informal claim if such informal claim 
identifies the benefit sought.  38 C.F.R. § 3.155(a).  
Additionally, a report of examination or hospitalization 
which meets the requirements of section 3.157(b)(1) will be 
accepted as an informal claim for benefits.  

The May 1960 Supplementary Social Report cannot be considered 
an informal claim.  The report clearly reflects that the 
"objective of the veteran's wife was to get VA to impose 
treatment on [the] veteran without his knowing she was the 
source of the referral."  The objective was not to receive 
additional compensation.  Additionally, the report does not 
reflect that the veteran was hospitalized or treated for his 
psychiatric disability at that time, nor does it objectively 
confirm that his disability had increased in severity to 
warrant a total rating.  The report reflects the concerns of 
his spouse and findings gleaned upon review of the veteran's 
claims file.  

Alternatively, even if the May 1960 document is considered an 
informal claim for benefits and the absence of the RO to 
follow up thereafter is considered a breach of its duty to 
assist, the Board does not consider this breach as the type 
of "grave procedural error" that would render a claim 
nonfinal.  All breaches of the duty to assist are not such 
grave procedural errors that they would render a claim 
nonfinal.  Again, the report does not reflect that the 
veteran was hospitalized or treated for his mental disorder, 
and the veteran's spouse did not indicate that she wanted 
increased compensation for his disability.  Further, although 
the report notes the veteran's violent behavior, it contains 
no objective evidence showing that his mental disorder was 
productive of total impairment.  In fact, the report notes 
that the veteran remained with his family and continued to 
hold his job as an engineer at an apartment building.  Thus, 
the criteria for an increased rating were not met in 1960, 
and the failure of the RO to follow up thereafter did not 
deprive the veteran of any benefit he would have been 
otherwise entitled to.  See The 1945 Schedule for Rating 
Disabilities, Diagnostic Codes 9105-9101, wherein anxiety 
state was rated as neurasthenia.  Neurasthenia productive of 
moderately severe social and industrial impairment warranted 
a 30 percent rating; severe impairment warranted a 50 percent 
rating; and pronounced impairment warranted an 80 percent 
evaluation.  Additionally, neither the veteran nor his spouse 
filed a claim for increased compensation thereafter.  It was 
not until more than forty years later, August 15, 2002, that 
the RO received the veteran's claim for an increased rating.  
As such, the requirements for an earlier effective date have 
not been met.

Given the aforementioned reasoning, entitlement to an earlier 
effective date is not warranted.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(o)(2).  The veteran's informal claim was 
received on August 15, 2002, and it is not factually 
ascertainable that the criteria for a 100 percent rating were 
met prior to that date.  Accordingly, the date of receipt of 
the claim is the proper effective date.  The appeal is denied 
as a matter of law.  Shields v. Brown, 8 Vet. App. 346, 351-
352 (1995); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) expanded 
the duty of VA to notify the claimant and the representative 
of the information and evidence necessary to substantiate a 
claim, and enhanced its duty to assist a claimant in 
developing the evidence necessary to substantiate a claim.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004)).  

VA has fulfilled its duty to notify and to assist the veteran 
in the development of his claim.  The veteran and his 
representative have been notified of the information and 
medical or lay evidence needed to substantiate his claim.  By 
rating decisions dated in December 2002 and March 2003, 
Statement of the Case dated in March 2003, Supplemental 
Statement of the Case dated in February 2005, and VA letters 
dated in March and November 2004, VA apprised the veteran and 
his representative of the law applicable in adjudicating the 
appeal, the reasons and bases for the VA decision, and the 
information and evidence needed to substantiate the claim.  
VA told the veteran that he should provide medical 
information and/or evidence about his doctor's records, 
medical diagnoses, and medical opinions.  VA also told the 
veteran that it would assist him with obtaining medical 
records, employment records, or records from other Federal 
agencies.  VA also, in essence, told the veteran to submit 
any evidence in his possession.  In September 2002, the 
veteran indicated that he had no additional evidence to 
submit, and in November 2004, the veteran's daughters 
indicated the same.  VA has fulfilled its duty to inform the 
veteran of the information and evidence needed to 
substantiate his claim.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

VA has fulfilled its duty to assist the veteran.  VA has made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran, and such evidence has been 
obtained and associated with the claims folder.  The evidence 
includes reports of VA examinations and hospitalizations 
dated from 1945 to 2002, as well as documentation of VA 
administrative actions.  The veteran was furnished medical 
release of information forms and told to inform VA of any 
additional dates and places of treatment, as well as any 
other pertinent information or evidence in the veteran's 
control.  Neither the veteran nor his representative has 
identified any outstanding evidence which could be used to 
support the issue on appeal.  VA has met its duty to assist 
the veteran in the development of this appeal and there is no 
need for further development.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159(d).

In this case, the duty to notify and duty to assist the 
veteran have been fulfilled.  All information and evidence 
have been developed to the extent possible and that no 
prejudice will result to the veteran by the Board's 
consideration of this matter.  Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993).


ORDER

Entitlement to an effective date prior to August 15, 2002, 
for the grant of a 100 percent rating for PTSD and a major 
depressive disorder is denied. 



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


